NO. 12-09-00425-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
                                                 '
IN RE: ROBERT C. MORRIS,
RELATOR                                          '   ORIGINAL PROCEEDING

                                                 '
                              MEMORANDUM OPINION
       In this original proceeding, Relator, Robert C. Morris, seeks a writ of mandamus
directing the respondent, the Honorable Pam Foster Fletcher, Judge of the 349th Judicial
District Court, Anderson County, Texas, to rule on certain pending motions filed by
Morris on or about May 6, 2009. We deny the petition.
       Mandamus is an extraordinary remedy and was intended to be available Aonly in
situations involving manifest and urgent necessity and not for grievances that may be
addressed by other remedies.@ Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992). For
Morris to be entitled to relief by mandamus, he must meet two requirements. First, he
must show that the trial court clearly abused its discretion. See id. Second, he must show
that he lacks an adequate remedy at law, such as an ordinary appeal. See id. Courts of
appeals have the power to compel a trial court to rule on a pending motion. In re
Ramirez, 994 S.W.2d 682, 684 (Tex. App.-San Antonio 1998, orig. proceeding). But
when a relator complains that a trial court has failed to rule on a motion, he must also
establish that the motion has been called to the trial court’s attention. See In re Chavez,
62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).
       The relator has the burden of providing this court with a sufficient record to
establish his right to mandamus relief. TransAmerican Natural Gas Corp. v. Flores,
870 S.W.2d 10, 11 (Tex. 1994); see also TEX. R. APP. P. 52.7(a). Therefore, the Texas
Rules of Appellate Procedure require, in part, that a relator file with his petition a
certified or sworn copy of every document that is material to the relator’s claim for relief
and that was filed in any underlying proceeding. See TEX. R. APP. P. 52.7(a)(1). Here,
Morris alleges that he has filed certain motions in the trial court. He alleges further that
the motions have been called to the trial court’s attention, but that the trial court has
failed or refused to rule on them.              However, Morris’s mandamus petition was not
accompanied by the required record. We are therefore unable to evaluate the allegations
in his petition to determine whether he is entitled to the relief he seeks. Accordingly, the
petition for writ of mandamus is denied.


                                                                    BRIAN HOYLE
                                                                        Justice

Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




                                                      2